       Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 1 of 23



 1   DAMIEN M. SCHIFF, No. 235101
     Email: dschiff@pacificlegal.org
 2   CHARLES T. YATES, No. 327704
     cyates@pacificlegal.org
 3   Pacific Legal Foundation
     930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747

 6   JONATHAN WOOD, No. 285229
     Email: jwood@pacificlegal.org
 7   Pacific Legal Foundation
     3100 Clarendon Blvd., Suite 610
 8   Arlington, Virginia 22201-5330
     Telephone: (202) 888-6881
 9   Facsimile: (916) 419-7747

10   Attorneys for Private Landowner Intervenors

11

12                       IN THE UNITED STATES DISTRICT COURT

13                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

14    ANIMAL LEGAL DEFENSE FUND,                                   No. 4:19-cv-06812-JST

15                                             Plaintiff,       ANSWER OF PRIVATE
                                                            LANDOWNER INTERVENORS TO
16           v.                                              FIRST AMENDED COMPLAINT

17    DAVID BERNHARDT, U.S. Secretary of
      the Interior, et al.,
18
                                         Defendants,
19    and                                                   Judge: Honorable Jon S. Tigar

20    KENNETH KLEMM; BEAVER CREEK
      BUFFALO CO.; WASHINGTON
21    CATTLEMEN’S ASSOCIATION; and
      PACIFIC LEGAL FOUNDATION,
22
                   Private Landowner Intervenors,
23
      AMERICAN FARM BUREAU
24    FEDERATION, et al.,

25                        Intervenor Organizations,

26    STATES OF ALABAMA, et al.,

27                                Intervenor States.

28
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 2 of 23



 1           For their answer to the First Amended Complaint of Animal Legal Defense

 2   Fund,    Defendant-Intervenors      Kenneth   Klemm,   Beaver    Creek   Buffalo   Co.,

 3   Washington Cattlemen’s Association, and Pacific Legal Foundation (collectively

 4   “Private Landowner Intervenors”) admit, deny, and allege as follows:

 5                                       INTRODUCTION

 6           1.    The allegations in paragraph 1 purport to characterize the Endangered

 7   Species Act, 16 U.S.C. §§ 1531, et seq., and 16 U.S.C. § 1532(3), which speak for

 8   themselves and are the best evidence of their contents. Any allegations contrary to

 9   the plain language and meaning of these provisions are denied.

10           2.    Private Landowner Intervenors admit that over the past 40 years the

11   U.S. Fish and Wildlife Service and the National Marine Fisheries Service have

12   administered the ESA through regulations and that 99 percent of species protected by

13   the Act have not gone extinct. To the extent that paragraph 2 alleges anything else,

14   Private Landowner Intervenors deny such allegations.

15           3.    The allegations in paragraph 3 purport to characterize Regulations for

16   Interagency Cooperation, 84 Fed. Reg. 44,976 (Aug. 27, 2019), Regulations for Listing

17   Species and Designating Critical Habitat, 84 Fed. Reg. 45,020 (Aug. 27, 2019), and

18   Regulations for Prohibitions to Threatened Wildlife and Plants, 84 Fed. Reg. 44,753

19   (Aug. 27, 2019) (collectively the “2019 Revised ESA Regulations”), which speak for

20   themselves and are the best evidence of their contents. Any allegations contrary to

21   the plain language and meaning of these documents are denied.

22           4.    The allegations in paragraph 4 purport to characterize 50 C.F.R.

23   §§ 17.31, 17.71, Regulations for Prohibitions to Threatened Wildlife and Plants, 84

24   Fed. Reg. 44,753 (Aug. 27, 2019), Regulations for Listing Species and Designating

25   Critical Habitat, 84 Fed. Reg. 45,020 (Aug. 27, 2019), and Regulations for Interagency

26   Cooperation 84 Fed. Reg. 44,976 (Aug. 27, 2019) (collectively “2019 Revised ESA

27   Regulations”), which speak for themselves and are the best evidence of their contents.

28   Any allegations contrary to the plain language and meaning of these documents are
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                     1
           Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 3 of 23



 1   denied. The allegations in paragraph 4 also contain conclusions of law to which no

 2   answer is required.

 3            5.    The allegations in paragraph 5 constitute conclusions of law to which no

 4   answer is required; to the extent they may be deemed allegations of fact, they are

 5   denied.

 6            6.    The allegations in paragraph 6 purport to characterize the ESA, 16

 7   U.S.C. § 1531(b), and the 2019 Revised ESA Regulations, which speak for themselves

 8   and are the best evidence of their contents. Any allegations contrary to the plain

 9   language and meaning of these documents are denied. The allegations in paragraph

10   6 also contain conclusions of law to which no answer is required; to the extent they

11   may be deemed allegations of fact, they are denied.

12            7.    The allegations in paragraph 7 constitute conclusions of law to which no

13   answer is required; to the extent they may be deemed allegations of fact, they are

14   denied.

15            8.    The allegations in paragraph 8 constitute Plaintiff’s characterization of

16   their claim for relief, which requires no response. To the extent that a response may

17   be deemed required, Private Landowner Intervenors deny that Plaintiff is entitled to

18   the relief requested or to any relief whatsoever.

19                               JURISDICTION AND VENUE

20            9.    The allegations in paragraph 9 constitute conclusions of law to which no

21   answer is required; to the extent they may be deemed allegations of fact, they are

22   denied.

23            10.   The allegations in paragraph 10 constitute conclusions of law to which

24   no answer is required; to the extent they may be deemed allegations of fact, they are

25   denied.

26   ///

27   ///

28   ///
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                      2
           Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 4 of 23



 1                               INTRADISTRICT ASSIGNMENT

 2            11.   The allegations in paragraph 11 constitute conclusions of law to which

 3   no answer is required; to the extent they may be deemed allegations of fact, they are

 4   denied.

 5                                             PARTIES

 6            12.   Private Landowner Intervenors lack information sufficient to form a

 7   belief as to the truth of the allegations in paragraph 12, and on that basis deny the

 8   same.

 9            13.   Private Landowner Intervenors lack information sufficient to form a

10   belief as to the truth of the allegations in paragraph 13, and on that basis deny the

11   same.

12            14.   Private Landowner Intervenors lack information sufficient to form a

13   belief as to the truth of the allegations in paragraph 14 and on that basis deny the

14   same. To the extent that Footnote 1 purports to incorporate by reference the

15   underlying factual allegations in the attached declarations, Private Landowner

16   Intervenors lack information sufficient to form a belief as to the truth of the

17   allegations in Footnote 1, and on that basis deny the same.

18            15.   Private Landowner Intervenors lack information sufficient to form a

19   belief as to the truth of the allegations in paragraph 15, and on that basis deny the

20   same. The allegations in the final sentence of paragraph 15 also contain conclusions

21   of law to which no answer is required; to the extent they may be deemed allegations

22   of fact, they are denied.

23            16.   Private Landowner Intervenors lack information sufficient to form a

24   belief as to the truth of the allegations in paragraph 16 and on that basis deny the

25   same.

26   ///

27   ///

28   ///
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                       3
           Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 5 of 23



 1            17.   Private Landowner Intervenors lack information sufficient to form a

 2   belief as to the truth of the allegations in the first, second, third, and fourth sentences

 3   of paragraph 17 and on that basis deny the same. To the extent the allegations in the

 4   fifth, sixth, seventh, and eighth sentences of paragraph 17 purport to characterize the

 5   2019 Revised ESA Regulations, these documents speak for themselves and are the

 6   best evidence of their contents. Any allegations contrary to the plain language and

 7   meaning of the 2019 Revised ESA Regulations are denied. To the extent the

 8   allegations in the fifth, sixth, seventh, and eighth sentences of paragraph 17 purport

 9   to characterize the actions, interests, and impressions, of Plaintiff’s members, Private

10   Landowner Intervenors lack information sufficient to form a belief as to the truth of

11   the allegations, and on that basis deny the same.

12            18.   Private Landowner Intervenors lack information sufficient to form a

13   belief as to the truth of the allegations in the first, second, third, fourth, and sixth

14   sentences of paragraph 18 and on that basis deny the same. To the extent the

15   allegations in the fifth, seventh, eighth, ninth, and tenth sentences of paragraph 18

16   purport to characterize the 2019 Revised ESA Regulations and the prior regulations,

17   these documents speak for themselves and are the best evidence of their contents. Any

18   allegations contrary to the plain language and meaning of the prior and new

19   regulations are denied. To the extent the allegations in the fifth, seventh, eighth,

20   ninth, and tenth sentences of paragraph 18 purport to characterize the actions,

21   interests, and impressions, of Plaintiff’s members, Private Landowner Intervenors

22   lack information sufficient to form a belief as to the truth of the allegations, and on

23   that basis deny the same.

24            19.   Private Landowner Intervenors lack information sufficient to form a

25   belief as to the truth of the allegations in paragraph 19, and on that basis deny the

26   same.

27   ///

28   ///
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                      4
           Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 6 of 23



 1            20.   Private Landowner Intervenors lack information sufficient to form a

 2   belief as to the truth of the allegations in paragraph 20 and on that basis deny the

 3   same.

 4            21.   Private Landowner Intervenors lack information sufficient to form a

 5   belief as to the truth of the allegations in the first, second, third, fourth, and fifth

 6   sentences of paragraph 21 and on that basis deny the same. To the extent the

 7   allegations in the sixth, seventh, and eighth sentences of paragraph 21 purport to

 8   characterize the 2019 Revised ESA Regulations, these documents speak for

 9   themselves and are the best evidence of their contents. Any allegations contrary to

10   the plain language and meaning of the 2019 Revised ESA Regulations are denied. To

11   the extent the allegations in the sixth, seventh, and eighth sentences of paragraph 21

12   purport to characterize the actions, interests, and impressions, of Plaintiff’s members,

13   Private Landowner Intervenors lack information sufficient to form a belief as to the

14   truth of the allegations, and on that basis deny the same.

15            22.   Private Landowner Intervenors lack information sufficient to form a

16   belief as to the truth of the allegations in the first, fourth, fifth, and sixth sentences of

17   paragraph 22 and on that basis deny the same. To the extent the allegations in the

18   second and third sentences of paragraph 22 purport to characterize the 2019 Revised

19   ESA Regulations, these documents speak for themselves and are the best evidence of

20   their contents. Any allegations contrary to the plain language and meaning of 2019

21   Revised ESA Regulations are denied. To the extent the allegations in the second and

22   third sentences of paragraph 22 purport to characterize the actions and interests of

23   ALDF’s members, Private Landowner Intervenors lack information sufficient to form

24   a belief as to the truth of the allegations, and on that basis deny the same.

25            23.   The allegations in paragraph 23 and footnote 2 constitute conclusions of

26   law to which no answer is required; to the extent they may be deemed allegations of

27   fact, they are denied.

28   ///
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                       5
          Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 7 of 23



 1           24.   The allegations in the first two sentences of paragraph 24 constitute

 2   conclusions of law to which no answer is required. Private Landowner Intervenors

 3   admit the allegations in the final sentence of paragraph 24.

 4           25.   The allegations in paragraph 25 constitute conclusions of law to which

 5   no answer is required.

 6           26.   The allegations in the first two sentences of paragraph 26 constitute

 7   conclusions of law to which no answer is required. Private Landowner Intervenors

 8   admit the allegations in the final sentence of paragraph 26.

 9           27.   The allegations in paragraph 27 constitute conclusions of law to which

10   no answer is required.

11                                         BACKGROUND

12   I.      THE ALLEGATIONS IN HEADING I CONSTITUTE CONCLUSIONS
             OF LAW AND PLAINTIFF’S CHARACTERIZATION OF THE
13           ENDANGERED SPECIES ACT TO WHICH NO ANSWER IS
             REQUIRED; TO THE EXTENT THEY MAY BE DEEMED
14           ALLEGATIONS OF FACT, THEY ARE DENIED.
15           28.   Private Landowner Intervenors admit that Congress passed the ESA in

16   1973. The remaining allegations in paragraph 28 purport to characterize 16 U.S.C.

17   § 1531(a)(3)–(4), which speaks for itself and is the best evidence of its contents. Any

18   allegations contrary to the plain language and meaning of these provisions are denied.

19           29.   The allegations in paragraph 29 purport to characterize 16 U.S.C.

20   §§ 1531(b), 1532(3), which speak for themselves and are the best evidence of their

21   contents. Any allegations contrary to the plain language and meaning of these

22   provisions are denied.

23           30.   The allegations in paragraph 30 purport to characterize 16 U.S.C.

24   §§ 1533(a)(1)(A)–(E), 1533(b), which speak for themselves and are the best evidence of

25   their contents. Any allegations contrary to the plain language and meaning of these

26   provisions are denied.

27           31.   The allegations in paragraph 31 purport to characterize 16 U.S.C.

28   §§ 1532(6), (20), which speak for themselves and are the best evidence of their
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                     6
           Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 8 of 23



 1   contents. Any allegations contrary to the plain language and meaning of these

 2   provisions are denied.

 3            32.   The allegations in paragraph 32 purport to characterize 16 U.S.C.

 4   § 1536(a), which speaks for itself and is the best evidence of its contents. Any

 5   allegations contrary to the plain language and meaning of this provision are denied.

 6            33.   The allegations in paragraph 33 purport to characterize 16 U.S.C.

 7   § 1536(a)(2), 50 C.F.R. § 402.14(a), which speak for themselves and are the best

 8   evidence of their contents. Any allegations contrary to the plain language and

 9   meaning of these provisions are denied.

10            34.   The allegations in paragraph 34 purport to characterize Final Rule, 80

11   Fed. Reg. 7380, 7388 (Feb. 10, 2015) and 50 C.F.R. § 17.3, which speak for themselves

12   and are the best evidence of their contents. Any allegations contrary to the plain

13   language and meaning of these documents are denied.

14            35.   The allegations in paragraph 35 purport to characterize 16 U.S.C.

15   §§ 1532(19), 1538 and 50 C.F.R. § 17.3, which speak for themselves and are the best

16   evidence of their contents. Any allegations contrary to the plain language and

17   meaning of these provisions are denied.

18            36.   The allegations in paragraph 36 purport to characterize 16 U.S.C.

19   §§ 1536(b)(4)(C), 1538, which speak for themselves and are the best evidence of their

20   contents. Any allegations contrary to the plain language and meaning of these

21   provisions are denied.

22            37.   The allegations in paragraph 37 purport to characterize 16 U.S.C.

23   §§ 1539(a)(1)(B), 1539(a)(2)(B)(iv), which speak for themselves and are the best

24   evidence of their contents. Any allegations contrary to the plain language and

25   meaning of these provisions are denied.

26   ///

27   ///

28   ///
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                     7
           Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 9 of 23



 1   II.      PRIVATE LANDOWNER INTERVENORS DENY THE
              ALLEGATIONS IN HEADING II.
 2

 3            38.   The allegations in paragraph 38 purport to characterize 16 U.S.C.

 4   § 1533(d) and 50 C.F.R. § 17.31(a) (2018), which speak for themselves and are the best

 5   evidence of their contents. Any allegations contrary to the plain language and

 6   meaning of these provisions are denied.

 7            39.   Private Landowner Intervenors deny the allegations in paragraph 39.

 8            40.   The allegations in the first and third sentences of paragraph 40 purport

 9   to characterize the ESA and Emily E. Puckett, Dylan C. Kessler, & D. Noah

10   Greenwald, Taxa, petitioning agency, and lawsuits affect time spent awaiting listing

11   under the US Endangered Species Act, Biol. Conserv. 201, 220-29, 225 (2016), which

12   speak for themselves and are the best evidence of their contents. Any allegations

13   contrary to the plain language and meaning of these documents are denied. Private

14   Landowner Intervenors lack information sufficient to form a belief as to the truth of

15   the allegations in the second sentence of paragraph 40, and on that basis deny the

16   same.

17            41.   The allegations in paragraph 41 purport to characterize documents

18   available on the U.S. Fish & Wild Life Service’s Environmental Conservation Online

19   System: Endangered Species Act Petitions Received by Fish and Wildlife Service,

20   Species Proposed for Listing, and U.S. Federal Endangered and Threatened Species by

21   Calendar Year, which speak for themselves and are the best evidence of their contents.

22   Any allegations contrary to the plain language and meaning of these documents are

23   denied.

24            42.   The allegations in paragraph 42 purport to characterize a webpage

25   available on the NOAA website: Candidate Species Under the Endangered Species Act,

26   which speaks for itself and is the best evidence of its contents. Any allegations

27   contrary to the plain language and meaning of this webpage are denied.

28   ///
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                     8
      Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 10 of 23



 1          43.    Private Landowner Intervenors lack information sufficient to form a

 2   belief as to the truth of the allegations in paragraph 43, and on that basis deny the

 3   same. The allegations in paragraph 43 also purport to characterize 16 U.S.C.

 4   § 1533(b)(3), (6) and United States Government Accountability Office, Environmental

 5   Litigation: Information on Endangered Species Act Deadline Suits, which speak for

 6   themselves and are the best evidence of their contents. Any allegations contrary to

 7   the plain language and meaning of these documents are denied.

 8          44.    Private Landowner Intervenors deny the allegations in paragraph 44.

 9   The allegations in paragraph 44 also contain conclusions of law to which no answer is

10   required.

11          45.    The allegations in the first sentence of paragraph 45 constitute

12   conclusions of law to which no answer is required; to the extent they may be deemed

13   allegations of fact, they are denied. The remaining allegations in paragraph 45

14   purport to characterize Defenders of Wildlife White Paper Series, Section 4(d) Rules:

15   The Peril and the Promise 5-6 (2017), which speaks for itself and is the best evidence

16   of its contents. Any allegations contrary to the plain language and meaning of this

17   document are denied.

18   III.   PRIVATE LANDOWNER INTERVENORS ADMIT THAT THE
            BLANKET 4(d) RULE WAS PROMULGATED OVER 40 YEARS AGO.
19          TO THE EXTENT THAT HEADING III PURPORTS TO
            CHARACTERIZE THE RULE AND ITS PURPOSE, THE RULE
20          SPEAKS FOR ITSELF AND IS THE BEST EVIDENCE OF ITS
            CONTENTS. ANY ALLEGATIONS CONTRARY TO THE PLAIN
21          LANGUAGE AND MEANING OF THE RULE ARE DENIED.
22          46.    The allegations in paragraph 46 purport to characterize 16 U.S.C.

23   §§ 1533(d), 1531(c)(1), which speaks for themselves and are the best evidence of their

24   contents. Any allegations contrary to the plain language and meaning of these

25   provisions are denied.

26          47.    The allegations in paragraph 47 purport to characterize 16 U.S.C.

27   § 1538(a)(1), 50 C.F.R. § 17.31(a) (2018), and Reclassification of the American

28   Alligator and Other Amendments, 40 Fed. Reg. 44,411, 44,425 (Sept. 26, 1975), which
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                     9
       Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 11 of 23



 1   speak for themselves and are the best evidence of their contents. Any allegations

 2   contrary to the plain language and meaning of these documents are denied.

 3          48.    The allegations in paragraph 48 purport to characterize the Blanket 4(d)

 4   Rule and Protection for Threatened Species of Wildlife, 42 Fed. Reg. 46,539 (Sept. 16,

 5   1977), which speak for themselves and are the best evidence of their contents. Any

 6   allegations contrary to the plain language and meaning of these documents are

 7   denied. The allegations in the final sentence of paragraph 48 also contain conclusions

 8   of law to which no answer is required; to the extent they may be deemed allegations

 9   of fact, they are denied.

10          49.    The allegations in paragraph 49 purport to characterize 40 Fed. Reg. at

11   44,414, which speaks for itself and is the best evidence of its contents. Any allegations

12   contrary to the plain language and meaning of this document are denied.

13          50.    The allegations in paragraph 50 constitute conclusions of law to which

14   no answer is required; to the extent they may be deemed allegations of fact, they are

15   denied.

16          51.    Private Landowner Intervenors admit the allegations in the first and

17   second sentences of paragraph 51. The allegations in the third sentence of paragraph

18   51 purport to characterize Final Rule, Revision of the Regulations for Prohibitions to

19   Threatened Wildlife and Plants, at 10, which speaks for itself and is the best evidence

20   of its contents. Any allegations contrary to the plain language and meaning of this

21   document are denied.

22   IV.    PRIVATE LANDOWNER INTERVENORS DENY THE ALLEGATIONS
            IN HEADING IV.
23

24          52.    The allegations in paragraph 52 constitute conclusions of law to which

25   no answer is required; to the extent they may be deemed allegations of fact, they are

26   denied.

27   ///

28   ///
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                     10
      Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 12 of 23



 1          53.    The allegations in paragraph 53 constitute conclusions of law to which

 2   no answer is required; to the extent they may be deemed allegations of fact, they are

 3   denied.

 4          54.    Private Landowner Intervenors lack information sufficient to form a

 5   belief as to the truth of the allegations in the first sentence of paragraph 54, and on

 6   that basis deny the same. The remaining allegations in paragraph 54 constitute

 7   conclusions of law to which no answer is required; to the extent they may be deemed

 8   allegations of fact, they are denied.

 9          55.    Private Landowner Intervenors deny the allegations in paragraph 55.

10   The allegations in paragraph 55 also contain conclusions of law to which no answer is

11   required.

12   V.     PRIVATE LANDOWNER INTERVENORS DENY THE ALLEGATIONS
            IN HEADING V.
13

14          56.    The allegations in paragraph 56 purport to characterize Executive Order

15   13771 and Enforcing the Regulatory Reform Agenda, 82 Fed. Reg. 12,285 (Mar. 1,

16   2017), which speak for themselves and are the best evidence of their contents. Any

17   allegations contrary to the plain language and meaning of these documents are

18   denied.

19          57.    The allegations in paragraph 57 purport to characterize Revision for

20   Prohibitions to Threatened Wildlife and Plants, 83 Fed. Reg. 35,174, 35,175 (July 25,

21   2018), which speaks for itself and is the best evidence of its contents. Any allegations

22   contrary to the plain language and meaning of this document are denied.

23          58.    The allegations in paragraph 58 purport to characterize Revision for

24   Prohibitions to Threatened Wildlife and Plants, 83 Fed. Reg. at 35,175, which speaks

25   for itself and is the best evidence of its contents. Any allegations contrary to the plain

26   language and meaning of this document are denied.

27          59.    The allegations in paragraph 59 purport to characterize 83 Fed. Reg. at

28   35,178, 35,179, 83 Fed. Reg. at 35,193, 35,194, and the 2019 Revised ESA Regulations,
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                      11
      Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 13 of 23



 1   which speak for themselves and are the best evidence of their contents. Any

 2   allegations contrary to the plain language and meaning of these documents are

 3   denied. The allegations in paragraph 59 also contain conclusions of law to which no

 4   answer is required; to the extent they may be deemed allegations of fact, they are

 5   denied.

 6          60.    The allegations in paragraph 60 purport to characterize 83 Fed. Reg. at

 7   35,177, which speaks for itself and is the best evidence of its contents. Any allegations

 8   contrary to the plain language and meaning of this document are denied.

 9          61.    Private Landowner Intervenors admit the allegations in the first

10   sentence of paragraph 61. Private Landowner Intervenors lack information sufficient

11   to form a belief as to the truth of the allegations in the second sentence of paragraph

12   61, and on that basis deny the same.

13   VI.    PRIVATE LANDOWNER INTERVENORS ADMIT THE
            ALLEGATIONS IN HEADING VI.
14

15          62.    The allegations in paragraph 62 purport to characterize Final Rule,

16   Revision of the Regulations for Prohibitions to Threatened Wildlife and Plants (Docket

17   ID. FWS-HQ-ES-2018-0007), which speaks for itself and is the best evidence of its

18   contents. Any allegations contrary to the plain language and meaning of this

19   document are denied. The allegations in paragraph 62 also contain conclusions of law

20   to which no answer is required; to the extent they may be deemed allegations of fact,

21   they are denied.

22          63.    The allegations in paragraph 63 purport to characterize Final Rule,

23   Revision of the Regulations for Prohibitions to Threatened Wildlife and Plants (Docket

24   ID. FWS-HQ-ES-2018-0007), which speaks for itself and is the best evidence of its

25   contents. Any allegations contrary to the plain language and meaning of this

26   document are denied.

27          64.    Private Landowner Intervenors deny the allegations in the final two

28   sentences of paragraph 64. The remaining allegations in paragraph 64 purport to
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                     12
       Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 14 of 23



 1   characterize Final Rule, Revision of the Regulations for Prohibitions to Threatened

 2   Wildlife and Plants (Docket ID. FWS-HQ-ES-2018-0007), which speaks for itself and

 3   is the best evidence of its contents. Any allegations contrary to the plain language and

 4   meaning of this document are denied.

 5          65.    The allegations in paragraph 65 purport to characterize Final Rule,

 6   Revision of the Regulations for Prohibitions to Threatened Wildlife and Plants (Docket

 7   ID. FWS-HQ-ES-2018-0007), which speaks for itself and is the best evidence of its

 8   contents. Any allegations contrary to the plain language and meaning of this

 9   document are denied.

10          66.    The allegations in paragraph 66 purport to characterize Final Rule,

11   Revision of the Regulations for Prohibitions to Threatened Wildlife and Plants (Docket

12   ID. FWS-HQ-ES-2018-0007), which speaks for itself and is the best evidence of its

13   contents. Any allegations contrary to the plain language and meaning of this

14   document are denied.

15          67.    The allegations in paragraph 67 purport to characterize Final Rule,

16   Revision of the Regulations for Prohibitions to Threatened Wildlife and Plants (Docket

17   ID. FWS-HQ-ES-2018-0007), which speaks for itself and is the best evidence of its

18   contents. Any allegations contrary to the plain language and meaning of this

19   document are denied.

20          68.    The allegations in the first sentence of paragraph 68 purport to

21   characterize Final Rule, Revision of the Regulations for Prohibitions to Threatened

22   Wildlife and Plants (Docket ID. FWS-HQ-ES-2018-0007), which speaks for itself and

23   is the best evidence of its contents. Any allegations contrary to the plain language and

24   meaning of this document are denied. The remaining allegations in paragraph 68 and

25   Footnote 3 constitute conclusions of law and Plaintiff’s characterization of a New York

26   Times article, to which no answer is required; to the extent they may be deemed

27   allegations of fact, they are denied.

28   ///
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                     13
       Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 15 of 23



 1          69.    The allegations in the first, second, and fourth sentences of paragraph

 2   69 purport to characterize Final Rule, Revision of the Regulations for Prohibitions to

 3   Threatened Wildlife and Plants (Docket ID. FWS-HQ-ES-2018-0007), which speaks

 4   for itself and is the best evidence of its contents. Any allegations contrary to the plain

 5   language and meaning of this document are denied. Private Landowner Intervenors

 6   lack information sufficient to form a belief as to the truth of the allegations in the

 7   third sentence of paragraph 69, and on that basis deny the same.

 8          70.    The allegations in paragraph 70 purport to characterize Final Rule,

 9   Revision of the Regulations for Prohibitions to Threatened Wildlife and Plants (Docket

10   ID. FWS-HQ-ES-2018-0007), which speaks for itself and is the best evidence of its

11   contents. Any allegations contrary to the plain language and meaning of this

12   document are denied. The allegations in paragraph 70 also contain conclusions of law

13   to which no answer is required; to the extent they may be deemed allegations of fact,

14   they are denied.

15          71.    The allegations in paragraph 71 constitute conclusions of law to which

16   no answer is required; to the extent they may be deemed allegations of fact, they are

17   denied.

18          72.    The allegations in paragraph 72 purport to characterize the 2019 Revised

19   ESA Regulations, which speak for themselves and are the best evidence of their

20   contents. Any allegations contrary to the plain language and meaning of this

21   document are denied. The allegations in paragraph 72 also contain conclusions of law

22   to which no answer is required; to the extent they may be deemed allegations of fact,

23   they are denied.

24   ///

25   ///

26   ///

27   ///

28   ///
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                      14
      Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 16 of 23



 1   VII.   THE ALLEGATIONS IN HEADING VII PURPORT TO
            CHARACTERIZE THE LISTING AND CRITICAL HABITAT AND
 2          INTERAGENCY COOPERATION RULES, WHICH SPEAK FOR
            THEMSELVES AND ARE THE BEST EVIDENCE OF THEIR
 3          CONTENTS. ANY ALLEGATIONS CONTRARY TO THE PLAIN
            LANGUAGE AND MEANING OF THESE DOCUMENTS ARE DENIED.
 4

 5          73.    The allegations in paragraph 73 purport to characterize the Listing

 6   Species and Designating Critical Habitat Rule, 16 U.S.C. § 1533(b)(1)(A), and 50

 7   C.F.R. § 424.11(b), which speak for themselves and are the best evidence of their

 8   contents. Any allegations contrary to the plain language and meaning of these

 9   documents are denied. The allegations in paragraph 73 also contain conclusions of law

10   to which no answer is required; to the extent they may be deemed allegations of fact,

11   they are denied.

12          74.    The allegations in paragraph 74 purport to characterize the prior

13   regulations and the 2019 Revised ESA Regulations, which speak for themselves and

14   are the best evidence of their contents. Any allegations contrary to the plain language

15   and meaning of these documents are denied. The allegations in paragraph 74 also

16   contain conclusions of law to which no answer is required; to the extent they may be

17   deemed allegations of fact, they are denied. To the extent the allegations in paragraph

18   74 purport to characterize the “concerns” of ALDF’s members, Private Landowner

19   Intervenors lack information sufficient to form a belief as to the truth of the

20   allegations in paragraph 74, and on that basis deny the same.

21          75.    The allegations in the first and second sentences of paragraph 75 purport

22   to characterize the Listing Species and Designating Critical Habitat Rule, which

23   speaks for itself and is the best evidence of its contents. Any allegations contrary to

24   the plain language and meaning of this document are denied. Private Landowner

25   Intervenors lack information sufficient to form a belief as to the truth of the

26   allegations in the final sentence of paragraph 75, and on that basis deny the same.

27          76.    The allegations in the first sentence of paragraph 76 purport to

28   characterize the Listing Species and Designating Critical Habitat Rule, which speaks
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                     15
       Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 17 of 23



 1   for itself and is the best evidence of its contents. Any allegations contrary to the plain

 2   language and meaning of this document are denied. Private Landowner Intervenors

 3   lack information sufficient to form a belief as to the truth of the remaining allegations

 4   in paragraph 76, and on that basis deny the same.

 5           77.   The allegations in paragraph 77 purport to characterize the Listing

 6   Species and Designating Critical Habitat Rule and H.R. Rep. No. 96-697 (1979) (Conf.

 7   Rep.), which speak for themselves and are the best evidence of their contents. Any

 8   allegations contrary to the plain language and meaning of this document are denied.

 9   The allegations in paragraph 77 also contain conclusions of law to which no answer is

10   required; to the extent they may be deemed allegations of fact, they are denied.

11           78.   Private Landowner Intervenors lack information sufficient to form a

12   belief as to the truth of the allegations in the first, second, and third sentences of

13   paragraph 78, and on that basis deny the same. The allegations in the final sentence

14   of paragraph 78 constitute conclusions of law and Plaintiff’s characterization of the

15   Listing Species and Designating Critical Habitat Rule to which no answer is required;

16   to the extent they may be deemed allegations of fact, they are denied.

17           79.   The allegations in paragraph 79 constitute conclusions of law and

18   Plaintiff’s characterization of 16 U.S.C. § 1536(a)(2) and its previous implementing

19   regulations, to which no answer is required; to the extent they may be deemed

20   allegations of fact, they are denied.

21           80.   The allegations in paragraph 80 purport to characterize the Interagency

22   Cooperation Rule, which speaks for itself and is the best evidence of its contents. Any

23   allegations contrary to the plain language and meaning of this document are denied.

24           81.   Private Landowner Intervenors lack information sufficient to form a

25   belief as to the truth of the allegations in paragraph 81, and on that basis deny the

26   same.

27   ///

28   ///
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                      16
      Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 18 of 23



 1   VIII. THE ALLEGATIONS IN HEADING VIII CONSTITUTE
           CONCLUSIONS OF LAW TO WHICH NO ANSWER IS
 2         REQUIRED; TO THE EXTENT THEY MAY BE DEEMED
           ALLEGATIONS OF FACT, THEY ARE DENIED.
 3

 4          82.    The allegations in paragraph 82 constitute conclusions of law and

 5   Plaintiff’s characterization of 42 U.S.C. §§ 4321–4332, 4332(2)(C) and 40 C.F.R.

 6   §§ 1502.1, 1503.1, to which no answer is required; to the extent they may be deemed

 7   allegations of fact, they are denied.

 8          83.    The allegations in paragraph 83 purport to characterize 42 U.S.C.

 9   § 4332(2)(C) and 40 C.F.R. § 1502.1, which speak for themselves and are the best

10   evidence of their contents. Any allegations contrary to the plain language and

11   meaning of these provisions are denied.

12          84.    The allegations in paragraph 84 purport to characterize 42 U.S.C.

13   § 4332(2)(C) and 40 C.F.R. §§ 1508.14, 1508.18 which speak for themselves and are

14   the best evidence of their contents. Any allegations contrary to the plain language and

15   meaning of these provisions are denied.

16          85.    The allegations in paragraph 85 purport to characterize 42 U.S.C.

17   § 4332(2)(C), which speaks for itself and is the best evidence of its contents. Any

18   allegations contrary to the plain language and meaning of this provision are denied.

19          86.    The allegations in paragraph 86 purport to characterize 40 C.F.R.

20   §§ 1508.27, 1508.27(a), (b)(1)–(5), which speak for themselves and are the best

21   evidence of their contents. Any allegations contrary to the plain language and

22   meaning of these provisions are denied.

23          87.    The allegations in the first, second, and third sentences of paragraph 87

24   purport to characterize Regulations for Interagency Cooperation 84 Fed. Reg. 44,976

25   (Aug. 27, 2019), Regulations for Listing Species and Designating Critical Habitat, 84

26   Fed. Reg. 45,020 (Aug. 27, 2019), and Regulations for Prohibitions to Threatened

27   Wildlife and Plants, 84 Fed. Reg. 44,753 (Aug. 27, 2019), which speak for themselves

28   and are the best evidence of their contents. Any allegations contrary to the plain
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                     17
      Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 19 of 23



 1   language and meaning of these documents are denied. The allegations in the fourth

 2   sentence of paragraph 87 constitute conclusions of law to which no answer is required;

 3   to the extent they may be deemed allegations of fact, they are denied. Private

 4   Landowner Intervenors deny the remaining allegations in paragraph 87.

 5          88.    The allegations in paragraph 88 constitute conclusions of law to which

 6   no answer is required; to the extent they may be deemed allegations of fact, they are

 7   denied.

 8                                    CLAIMS FOR RELIEF
 9                              FIRST CLAIM FOR RELIEF
                       Violation of the Administrative Procedure Act:
10                      Issuance of Regulations That Are Arbitrary,
                        Capricious, and Not in Accordance with Law
11

12          89.    Private Landowner Intervenors’ responses to paragraphs 1 to 88 are

13   incorporated herein by reference.

14          90.    The allegations in paragraph 90 constitute conclusions of law and

15   Plaintiff’s characterization of 5 U.S.C. § 706(2)(A) to which no answer is required; to

16   the extent they may be deemed allegations of fact, they are denied.

17          91.    The allegations in paragraph 91 constitute conclusions of law to which

18   no answer is required; to the extent they may be deemed allegations of fact, they are

19   denied.

20          92.    The allegations in paragraph 92 constitute conclusions of law to which

21   no answer is required; to the extent they may be deemed allegations of fact, they are

22   denied.

23          93.    The allegations in paragraph 93 purport to characterize the Regulations

24   for Prohibitions to Threatened Wildlife and Plants, which speak for themselves and

25   are the best evidence of their contents. Any allegations contrary to the plain language

26   and meaning of these rules are denied. The allegations in paragraph 93 also constitute

27   conclusions of law to which no answer is required; to the extent they may be deemed

28   allegations of fact, they are denied.
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                     18
       Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 20 of 23



 1          94.    The allegations in paragraph 94 purport to characterize the Regulations

 2   for Listing Species and Designating Critical Habitat, which speak for themselves and

 3   are the best evidence of their contents. Any allegations contrary to the plain language

 4   and meaning of these rules are denied. The allegations in paragraph 94 also constitute

 5   conclusions of law to which no answer is required; to the extent they may be deemed

 6   allegations of fact, they are denied.

 7          95.    The allegations in paragraph 95 purport to characterize the Regulations

 8   for Interagency Cooperation, which speak for themselves and are the best evidence of

 9   their contents. Any allegations contrary to the plain language and meaning of these

10   rules are denied. The allegations in paragraph 95 also constitute conclusions of law to

11   which no answer is required; to the extent they may be deemed allegations of fact,

12   they are denied.

13          96.    To the extent the allegations in paragraph 96 purport to characterize the

14   2019 Revised ESA Regulations, these documents speak for themselves and are the

15   best evidence of their contents. Any allegations contrary to the plain language and

16   meaning of these documents are denied. The allegations in paragraph 96 also

17   constitute conclusions of law to which no answer is required; to the extent they may

18   be deemed allegations of fact, they are denied.

19          97.    The allegations in paragraph 97 constitute conclusions of law to which

20   no answer is required; to the extent they may be deemed allegations of fact, they are

21   denied.

22          98.    The allegations in paragraph 98 constitute conclusions of law to which

23   no answer is required; to the extent they may be deemed allegations of fact, they are

24   denied.

25   ///

26   ///

27   ///

28   ///
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                     19
      Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 21 of 23



 1                           SECOND CLAIM FOR RELIEF
                  Violation of the National Environmental Policy Act
 2                       and the Administrative Procedure Act:
           Failure to Prepare an Adequate Environmental Impact Statement
 3

 4          99.    Private Landowner Intervenors’ responses to paragraphs 1 to 98 are

 5   incorporated herein by reference.

 6          100.   The allegations in paragraph 100 purport to characterize 42 U.S.C.

 7   §§ 4331, 4332 and 40 C.F.R. § 1500.1(a), which speak for themselves and are the best

 8   evidence of their contents. Any allegations contrary to the plain language and

 9   meaning of these provisions are denied.

10          101.   The allegations in paragraph 101 constitute conclusions of law and

11   Plaintiff’s characterization of 40 C.F.R. §§ 1500.1(b), 1502.24, 1508.7, 1508.8, 1508.25,

12   1508.27, to which no answer is required; to the extent they may be deemed allegations

13   of fact, they are denied.

14          102.   The allegations in paragraph 102 purport to characterize 40 C.F.R.

15   § 1508.27(b), (b)(4), (b)(5), (b)(7), (b)(8), (b)(9), which speak for themselves and are the

16   best evidence of their contents. Any allegations contrary to the plain language and

17   meaning of these provisions are denied.

18          103.   The allegations in paragraph 103 constitute conclusions of law and

19   Plaintiff’s characterization of 40 C.F.R. §§ 1502.14(f), 1502.16(h), to which no answer

20   is required; to the extent they may be deemed allegations of fact, they are denied.

21          104.   The allegations in paragraph 104 constitute conclusions of law and

22   Plaintiff’s characterization of 42 U.S.C. § 4332(2)(C)(iii), (E) and 40 C.F.R. § 1502.14,

23   to which no answer is required; to the extent they may be deemed allegations of fact,

24   they are denied.

25          105.   The allegations in paragraph 105 purport to characterize 40 C.F.R.

26   § 1507.3(b)(2)(ii), 43 C.F.R. § 46.210(i), NOAA Administrative Order 216-6A, and

27   Companion Manual, Policy and Procedures for Compliance with the National

28   Environmental Policy Act and Related Authorities (Jan. 13, 2017), which speak for
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                       20
      Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 22 of 23



 1   themselves and are the best evidence of their contents. Any allegations contrary to

 2   the plain language and meaning of these documents are denied.

 3          106.   The allegations in paragraph 106 constitute conclusions of law and

 4   Plaintiff’s characterization of the 2019 Revised ESA Regulations, to which no answer

 5   is required; to the extent they may be deemed allegations of fact, they are denied.

 6          107.   The allegations in paragraph 107 constitute conclusions of law to which

 7   no answer is required; to the extent they may be deemed allegations of fact, they are

 8   denied.

 9          108.   The allegations in paragraph 108 constitute conclusions of law and

10   Plaintiff’s characterization of 40 C.F.R. § 1508.27(b)(4), (5), (6), (9), (10), to which no

11   answer is required; to the extent they may be deemed allegations of fact, they are

12   denied.

13          109.   The allegations in paragraph 109 constitute conclusions of law to which

14   no answer is required; to the extent they may be deemed allegations of fact, they are

15   denied.

16                          PLAINTIFF’S REQUEST FOR RELIEF

17          The remainder of Plaintiff’s Complaint consists of Plaintiff’s Request for Relief,

18   which requires no response. To the extent that a response may be deemed required,

19   Private Landowner Intervenors deny that Plaintiff is entitled to the relief requested

20   or to any relief whatsoever.

21                                     GENERAL DENIAL

22          Private Landowner Intervenors hereby deny any allegations of Plaintiff’s

23   Complaint, whether express or implied, that are not otherwise specifically admitted

24   or qualified herein.

25                 PRIVATE LANDOWNER INTERVENORS’ DEFENSES

26          Without admitting any of the allegations of Plaintiff’s First Amended

27   Complaint, and without admitting or acknowledging that Private Landowner

28   Intervenors have any burden to prove any of the following allegations, Private
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                      21
      Case 4:19-cv-06812-JST Document 64 Filed 06/22/20 Page 23 of 23



 1   Landowner Intervenors allege the following as separate and independent defenses as

 2   to all claims and claims for relief asserted in the First Amended Complaint.

 3          1.     The First Amended Complaint fails to state a plausible claim for which

 4   relief may be granted.

 5          2.     The claims asserted by Plaintiff in the First Amended Complaint are

 6   barred by Plaintiff’s failure to exhaust administrative and judicial remedies prior to

 7   initiating this litigation.

 8          3.     Plaintiff lacks standing to bring this action.

 9          4.     The Court lacks subject matter jurisdiction over some, or all, of the

10   matters alleged in the First Amended Complaint.

11                                 RESERVATION OF DEFENSES

12          5.     Private Landowner Intervenors reserve the right to amend this Answer

13   and to assert additional defenses.

14                                   PRAYER FOR RELIEF

15          Private Landowner Intervenors pray that Plaintiff takes nothing by its

16   Complaint, that judgment be entered in favor of Private Landowner Intervenors, that

17   this action be dismissed with prejudice, and that the Court award Private Landowner

18   Intervenors any other relief the Court may deem just and proper.

19          DATED: June 22, 2020.

20                                               Respectfully submitted,

21                                               DAMIEN M. SCHIFF
                                                 JONATHAN WOOD
22                                               CHARLES T. YATES
23

24                                               By s/ Jonathan Wood
                                                            JONATHAN WOOD
25
                                                 Attorneys for Private Landowner
26                                               Intervenors
27

28
     Answer of Private Landowner Intervenors
     To First Amended Complaint
     No. 4:19-cv-06812-JST                      22
